                                          Case 5:18-cv-00561-BLF Document 178 Filed 09/09/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     IGLESIA NI CRISTO,                                   Case No. 18-cv-00561-BLF
                                   7                     Plaintiff,                           ORDER DISMISSING ACTION AS TO
                                                                                              ALL DEFENDANTS EXCEPT
                                   8              v.                                          DEFENDANT ALLAN VILLANUEVA;
                                                                                              AND ORDER TO SHOW CAUSE WHY
                                   9     LUISITO E CAYABYAB, et al.,                          ACTION SHOULD NOT BE
                                                                                              DISMISSED AS TO DEFENDANT
                                  10                     Defendants.                          ALLAN VILLANUEVA
                                  11                                                          [Re: ECF 177]

                                  12
Northern District of California
 United States District Court




                                  13           On September 8, 2021, all remaining parties in the case except Defendant Allan Villanueva

                                  14   filed a Joint Stipulation of Voluntary Dismissal, stipulating to dismissal of the action with

                                  15   prejudice. See Joint Stipulation, ECF 177. Because Defendant Villanueva has appeared and has

                                  16   not joined the stipulation, the stipulation is not sufficient to effect a voluntary dismissal of the

                                  17   action. See Fed. R. Civ. P. 41(a)(1)(A)(ii). A court order therefore is required to dismiss the

                                  18   action as to any defendant. See Fed. R. Civ. P. 41(a)(2). The Court finds it appropriate to dismiss

                                  19   the action as to all defendants who have stipulated to dismissal. Accordingly, the action is

                                  20   DISMISSED WITH PREJUDICE as to Defendants Luisito E. Cayabyab, Rolando Dizon, Jr., H20

                                  21   NOW USA, Lionel Roque De La Uso, Allan Monte De Ramos, Jesle Llaban Kuizon, Edwin

                                  22   Lionel R. Mora, and Leizl Dias-DeoCampo.

                                  23           It appears that Plaintiff wishes to voluntarily dismiss its claims against Defendant Allan

                                  24   Villanueva as well. The parties are ORDERED TO SHOW CAUSE, in writing and on or before

                                  25   September 17, 2021, why the action should not also be dismissed with prejudice as to Defendant

                                  26   Allan Villanueva.

                                  27   Dated: September 9, 2021                          ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
